Citation Nr: 0001714	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  95-20 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1993.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1994 rating decision which, in pertinent 
part, denied the veteran's claims for service connection for 
hypertension and bilateral knee disabilities.  

In a statement dated in August 1997, the veteran withdrew 
from appellate consideration the claims for service 
connection for a bicuspid aortic valve, hearing loss in the 
right ear, post-traumatic stress disorder and a sleep 
disorder.  This decision will, accordingly, be limited to the 
issues set forth on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran had elevated blood pressure during service; 
elevated readings were recorded two years after service, 
and a diagnosis of hypertension was made less than four 
years after his retirement from service.

2. The veteran was treated on a few occasions during service 
for bilateral knee complaints.

3. The knees were clinically normal on the retirement 
examination in March 1993.

4. There is no competent medical evidence which shows that a 
current bilateral knee disability, if present, is related 
to service.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a right 
knee disability.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The following laws and regulations are applicable to all 
claims for service connection in this case.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

I.  Service Connection for Hypertension 

Factual background

The service medical records disclose that blood pressure was 
recorded on numerous occasions.  The systolic pressure ranged 
from 99 to 150, and the diastolic pressure readings ranged 
from 53 to 98.  On a reenlistment physical examination in 
April 1983, blood pressure was 150/88.  It was indicated that 
blood pressure was slightly elevated.  Serial blood pressure 
readings were within normal limits.  On a report of medical 
history in March 1993, in conjunction with the retirement 
examination, it was stated that hypertension was controlled 
with exercise and diet and was not considered disqualifying.  
On the retirement examination in March 1993, blood pressure 
was 142/84.

The veteran was afforded a cardiovascular examination by the 
Department of Veterans Affairs (VA) in May 1994.  He related 
that he was told that he had hypertension, but that he had 
never been placed on medication for it.  The examiner noted 
the blood pressure on the service retirement examination and 
also noted that about two months earlier, blood pressure was 
132/84.  No pertinent diagnosis was made.

VA outpatient treatment records dated in 1995 and 1996 have 
been associated with the claims folder.  In March 1995, blood 
pressure was 148/98 and it was reported that there was 
borderline elevation of blood pressure.  In September 1995, 
blood pressure was 134/94.  Borderline diastolic blood 
pressure was noted.  Following a cardiology staff review in 
August 1996, it was recommended that the veteran's 
hypertension be monitored and treated if appropriate.  It was 
indicated that systolic blood pressure was 166 that month.  

The veteran was seen by a private physician in May 1997.  He 
noted a 100-pound weight increase in the previous four years.  
A history of borderline hypertension was noted.  Following an 
examination, the impression was hypertension, probably 
secondary to morbid obesity.

Analysis

The initial question before the Board is whether the claim 
for service connection for hypertension is well grounded.  In 
this regard, the Board notes that a number of elevated blood 
pressure readings were recorded during service.  While it is 
true that hypertension was not diagnosed during service, it 
was indicated at the time of the retirement examination that 
his hypertension was controlled by diet and exercise.  In 
addition, the Board points out that within two years of his 
retirement from service, he began to have elevated readings 
on a fairly consistent basis, and hypertension was ultimately 
diagnosed by the veteran's private physician in May 1997.  
Based on this evidence, the Board concludes that the veteran 
has submitted a well-grounded claim of entitlement to service 
connection for hypertension.




II. Service Connection for Right and 
Left Knee Disabilities 

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  



Factual background

The service medical records disclose that the veteran was 
seen on several occasions for complaints involving the knees.  
The veteran related the onset of knee pain after running in 
November 1982.  There was no locking or giving away.  An 
examination revealed no effusion or erythema.  There was 1+ 
laxity of both knees to varus/valgus stress.  There was 
laxity of both knees on Drawer testing.  Crepitus was 
reported in the left knee.  The assessment was chondromalacia 
patella of both knees, left greater than right.  In December 
1982, it was noted that there was marked resolution of 
discomfort, but the veteran still had occasional pain.  The 
assessment was chondromalacia patella.  A report of medical 
history later in December 1982 reveals that the veteran 
recently had symptomatic chondromalacia patella.  He had been 
treated with exercises and was symptom free.  On clinical 
examination at that time, the lower extremities were 
evaluated as normal.  In February 1983, it was stated that he 
continued to have occasional sharp pains in the right knee, 
not necessarily associated with running or with knee 
exercises.  An examination revealed full range of motion of 
both knees, without decreased integrity of the ligaments.  A 
report of medical history in March 1993, at the time of the 
retirement examination, disclosed that the veteran had 
bilateral knee locking, with the most recent incident 
occurring in July 1992.  A clinical evaluation of the lower 
extremities on the retirement examination in March 1993 was 
normal.  

The veteran was afforded an orthopedic examination by the VA 
in May 1994.  He described a long history of knee 
difficulties, dating back at least fifteen or so years.  He 
related that he had been treated conservatively with 
nonsteroidal anti-inflammatory drugs, with a presumptive 
diagnosis of osteoarthritis and/or chondromalacia of the 
patella.  He indicated that he continued to have problems 
with his knees.  An examination of the knees showed 
approximately 3-5 degrees of recurvatum bilaterally.  The 
patellae were small and freely movable, and there was minimal 
grating.  There was no evidence of thigh atrophy.  The medial 
and lateral ligaments were sound bilaterally, and the 
cruciate ligaments were intact bilaterally.  Both knees 
flexed to 135 degrees.  X-rays of the knees revealed no gross 
bony or soft tissue abnormality.  The pertinent diagnostic 
impression was bilateral knee discomfort, clinically 
consistent with a mild degree of osteoarthritis.  

Analysis 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board acknowledges that the veteran was seen on a few 
occasions during service for complaints involving the knees.  
In this regard, the Board observes that he was treated from 
November 1982 to February 1983 for his knees, and 
chondromalacia patella was noted.  The fact remains, however, 
that the veteran continued to serve for another 10 years, and 
there is no further indication of any treatment for the 
knees.  While at the retirement examination in March 1993, he 
reported an episode of locking of the knee which had 
reportedly occurred the previous year, there were no clinical 
abnormalities of the knees when examined at that time.  It is 
true that knee discomfort, consistent with mild 
osteoarthritis, was diagnosed following the May 1994 VA 
examination.  However, X-rays at that time were normal.  Knee 
discomfort is not a disease entity, and there is no competent 
medical evidence showing that the veteran has any disability 
of the knees.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  In Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claim is not well 
grounded.

Even if the Board were to assume that knee discomfort 
constituted a disability for which service connection could 
be granted, there is no competent medical evidence linking 
that "disability" to service.  The Court has held that if 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his lay 
assertions to the effect that he has a bilateral knee 
disability which is related to service are neither competent 
nor probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  Moreover, the mere fact that the 
veteran was treated in service for bilateral knee complaints 
and now has knee discomfort does not provide the evidentiary 
showing of continuity contemplated by 38 C.F.R. §  3.303(b) 
that would well ground a claim without competent medical 
evidence supporting such a link.  Savage v. Gober, 10 Vet. 
App. 488 (1997).


ORDER

The veteran has submitted a well-grounded claim for service 
connection for hypertension.  Service connection for right 
and left knee disabilities is denied.


REMAND

The veteran asserts that service connection is warranted for 
hypertension.  As noted above, the Board has concluded that 
the claim is well grounded.  In light of the elevated blood 
pressure readings in service, and the current diagnosis of 
hypertension, the Board believes that additional development 
of the record is in order.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hypertension since 
his retirement from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiovascular disease, if available, to 
determine the nature and extent of his 
hypertension.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
hypertension had its onset in service.  
The rationale for any opinion expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

